PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/367,489
Filing Date: 2 Dec 2016
Appellant(s): Fugate et al.



__________________
Domenick A. Prosdocimo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 1 recites “a header manifold” in line 2.  The disclosure, as originally filed, does not disclose a header manifold.
Claim 1 recites “a poppet cartridge” in line 13.  The disclosure, as originally filed, does not discloses a poppet.
Claim 1 recites “a poppet cartridge” in line 16.  The disclosure, as originally filed, does not disclose a poppet.
Claim 2 recites the limitation “at least two of the spray nozzles are spaced at 25 mm intervals from a center of the nozzle plate.”  The disclosure, as originally filed, does not disclose at least two of the spray nozzles being spaced at 25 mm intervals from a center of the nozzle plate. 
Claim 6 recites “a header manifold” in line 2.  The disclosure, as originally filed, does not disclose a header manifold.

Claim 6 recites “a poppet cartridge” in line 16.  The disclosure, as originally filed, does not disclose a poppet.
Claim 7 recites the limitation “at least two of the spray nozzles are spaced at 25 mm intervals from a center of the nozzle plate.”  The disclosure, as originally filed, does not disclose at least two of the spray nozzles being spaced at 25 mm intervals from a center of the nozzle plate. 
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The originally elected claims were directed to a wire block assembly cartridge.  Since then, the claims have been amended to a “manifold assembly” and now to a “valve assembly.”  It is uncertain whether the claims are directed to the elected invention of a wire block assembly cartridge.
Claim 1 recites, in line 1, “A valve assembly for use in a manifold assembly.”  It is uncertain whether the claim is directed to an apparatus or its use.  The claims appears to be cross two statutory classes of inventions.  Yet, the claims appear to lack any use method steps.
Claim 1 recites, in lines 1-2, “A valve assembly for use in a manifold assembly that is removeably attached by fasteners to a header manifold.”  It is uncertain whether “that is removeably attached by fasteners to a header manifold” is describing the “valve assembly” or the “manifold assembly.”
1 recites the limitation "any two nozzles" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 recite, “The valve assembly as recited in claim 1.”  In claim1, if the recitation “that is removeably attached by fasteners to a header manifold” describes the “valve assembly, claim 1 is directed to a combination of a valve assembly, fasteners and a header manifold.  It is uncertain whether claims 2-4 are directed to the combination or just the valve assembly.  If claims 2-4 are directed to the valve assembly alone, the claims fail to include all of the limitations of their parent claim.
Claim 6 recites, in line 1, “A valve assembly for use in a manifold assembly.”  It is uncertain whether the claim is directed to an apparatus or its use.  The claims appears to be cross two statutory classes of inventions.  Yet, the claims appear to lack any use method steps.
Claim 6 recites, in lines 1-2, “A valve assembly for use in a manifold assembly that is removeably attached by fasteners to a header manifold.”  It is uncertain whether “that is removeably attached by fasteners to a header manifold” is describing the “valve assembly” or the “manifold assembly.”
Claim 6 recites the limitation "any two nozzles" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 recite, “The valve assembly as recited in claim 6.”  In claim 6, if the recitation “that is removeably attached by fasteners to a header manifold” describes the “valve assembly, claim 6 is directed to a combination of a valve assembly, fasteners and a header manifold.  It is uncertain whether claims 7-9 are directed to the combination or just the valve assembly.  If claims 7-9 are directed to the valve assembly alone, the claims fail to include all of the limitations of their parent claim.
(2) Response to Argument
Appeal Brief Section VII.1.
Appellant argues the objection under 35 U.S.C. 132(a).  The objection is not an appealable matter.

Appeal Brief Section VII.2.
Appellant argues that the terms “header manifold” and “poppet cartridge” are supported/disclosed by the originally filed figures.  
The disclosure, as originally filed, fails to disclose a head or a header.  Appellant now labels 130 as a header manifold.  Each term must be considered for its meaning and how it limits the claimed invention.  Therefore, there is a difference between the term “manifold” and “header manifold.”  Arguably, all header manifolds are manifolds but not all manifolds are header manifolds.  Even if newly labeled item can be considered a manifold, the disclosure, as originally filed, cannot support calling it a header manifold.  The original disclosure disclosed manifold assembly 102.  There is no disclosure that proposed item 130 is a manifold.  Yet, even if proposed item 130 can be considered a manifold, the original disclosure, at most, disclosed the genus manifold.  It never disclosed the specific/particular species header manifold.
The disclosure, as originally filed, fails to disclose a poppet cartridge.  Appellant now desires to disclose details of the control valve that were not disclosed in the original disclosure.  Item 116 was originally disclosed as a control valve.  Appellant now wants to relabel item 116 as a poppet cartridge with the control valve located within the poppet cartridge.  The term poppet is synonymous with poppet valve.  A poppet valve is a rising and falling valve consisting of a disk at the end of a vertically set stem, used in internal-combustion and steam engines.  Dictionary.com.  A poppet valve is a specific/particular valve.  Appellant has disclosed the genus, control valve, but never disclosed the specific species of a poppet valve.  Secondly, the term cartridge is defined as any small container for powder, liquid, or gas, made for ready insertion into some device or mechanism.  In the original disclosure, control valve 116 was never disclosed as a cartridge.  Now, Appellant desires to attribute a cartridge feature to the control valve.  The terms “poppet cartridge” add new features and limitations to the claimed invention that were not originally disclosed.  The originally filed figures cannot be said to have disclosed a poppet or a cartridge regarding control valve 116.
Appellant argues that paragraph 0008 discloses “the wire block assembly cartridge can have the spray nozzles on 25 mm centers.”  The specification does not disclose that the valve assembly and the wire block assembly cartridge are one and the same.  The specification contains no disclose that the valve assembly has two spray nozzles spaced at 25 mm intervals from a center of the nozzle plate.  Secondly, even if the wire block assembly cartridge and the valve assembly can be said to be the same, paragraph 0008 discloses that the spray nozzles are spaced 25 mm on their centers.  There is no disclosure of “from a center of the nozzle plate.”

Appeal Brief Section VII.3.A.
Appellant asserts that the claims are directed to the elected invention because Appellant elected Group I and canceled claim 5.  Original claim 1 was directed to a “wire block assembly cartridge.”  The current claims, after having been amended, are directed to a “valve assembly.”  The specification discloses a wire block assembly cartridge 126.  The specification fails to provide the scope of a valve assembly.  If original claim 1, a wire block assembly cartridge, is the “wire block” of current claim 1, then original claim 1 is a subcombination of current claim 1, and current claim 1 does not require all of the particulars of original claim 1.  Original claim 1 has separate utility such as in a valve assembly for a non-manifold assembly.  Therefore, original claim 1 is a separate and distinct invention from current claim 1.  Appellant has changed inventions.  In fact, the valve assembly and the wire block assembly cannot be one and same.  The claimed valve assembly includes the poppet cartridge and the spray nozzles 108 which are elements distinct and separate from the wire block assembly cartridge 126.  See Appellant’s specification, paragraphs 0016, 0019 and 0020.  Based on the sparse disclosure by the specification, one of ordinary skill in the art would not be apprised of the scope of a valve assembly, manifold assembly, wire block, poppet cartridge, and a wire block assembly cartridge.  Therefore, one of ordinary skill in the art cannot determine whether the currently clamed invention is within the scope of the elected invention of a wire block assembly cartridge.

Appeal Brief Section VII.3.B.
Appellant argues that the claims are directed to an apparatus.  Yet, the claims recite a valve assembly for use in a manifold assembly.  A preamble that recites a valve assembly for a manifold assembly indicated the intended use of the valve assembly for a manifold assembly.  The currently claimed invention specifically recites the term “use” which is directed to the manner of its use. MPEP 2173.05(q).  It is uncertain whether the term “for use” (emphasis added) implies or requires the manner of using the valve assembly in a manifold assembly.  The manner of using is defined by method steps.  Therefore, it is uncertain whether the claimed invention is directed to an apparatus or the manner of using the invention in a manifold assembly.

Appeal Brief Section VII.3.C.
Appellant argues that the specification discloses, in paragraph 0020, that after fasteners 128 are removed the wire block assembly 126 can be removed.  Appellant asserts that, therefore, the phrase “that is removeably attached by fasteners to a header manifold” refers to the valve assembly.  There is nothing in the specification or the claims that explains that the claimed “valve assembly” and the wire block assembly 126 are one and the same.  In fact, the valve assembly and the wire block assembly cannot be one and same.  The claimed valve assembly includes the poppet cartridge and the spray nozzles 108 which are elements distinct and separate from the wire block assembly 126.  See Appellant’s specification, paragraphs 0016, 0019 and 0020.  The rules of grammar dictate that the term “that” describes the item preceding it.  Therefore, in the phrase “a valve assembly for use in a manifold assembly that is removeably attached by fasteners to a header manifold,” the phrase “that is removeably attached by fasteners to a header manifold” must describe the manifold assembly.  Then the manifold assembly and the header manifold are two distinct and separate elements.  If the phrase “that is removeably attached by fasteners to a header manifold” describes the valve assembly, as Appellant suggests, the header manifold can be an element of the manifold assembly.  Appellant’s interpretation which contradicts grammar renders the claim indefinite.  Appellant attempted to correct this mistake after Final Rejection, but under after final practices, the amendment was not entered.

Appeal Brief Section VII.3.D.
Appellant argues that claims 1 and 6 require two spray nozzles in a nozzle plate.  Appellant is incorrect.  The phrase “any two nozzles” implies that the claimed valve assembly has more than two spray nozzles.  If there are only two spray nozzles, any two of the two spray nozzles makes little to no sense.  There must be more than two spray nozzles to select any two of the more than two spray nozzles.  Yet, the claim fails to define the number of spray nozzles required by the claim.  Therefore, one of ordinary skill in the art would not know how many spray nozzles are required by the claimed invention.  Therefore, there is lack of sufficient antecedent basis for describing “any two spray nozzles.”  Appellant attempted to correct is error after Final Rejection, but under after final practices, the amendment was not entered.

Appeal Brief Section VII.3.E.
Appellant raises no new issues.  See the response to arguments under Appeal Brief Section VII.3.B and Appeal Brief Sections VII.3.C supra.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.